


Exhibit 10.2




FIRST AMENDMENT TO
MULTI-TENANT INDUSTRIAL/COMMERCIAL LEASE (NET)






THIS FIRST AMENDMENT TO MULTI-TENANT INDUSTRIAL/ COMMERCIAL LEASE (NET) dated
May 5, 2014 (this "First Amendment") is entered into by and between WESTCORE
GREENVILLE, LLC, a Delaware limited liability company ("Lessor"), and ZELTIQ
AESTHETICS, INC., a Delaware corporation ("Lessee"), with reference to the
following:


RECITALS


WHEREAS, Lessor and Lessee entered into that certain Multi-Tenant
Industrial/Commercial Lease (Net) dated October 3, 2013 (the "Lease"), for the
lease of certain premises (the "Premises"), consisting of approximately 15,755
square feet, commonly known as Suite G located at 7085 Las Positas Road,
Livermore, California. All capitalized terms used herein and not otherwise
defined herein shall have the meanings ascribed to such terms in the Lease; and


WHEREAS, Lessor and Lessee desire by this First Amendment to amend the Lease in
order to, among other things, (a) extend the Term for an additional twelve (12)
month period; (b) provide for the Base Rent to be paid by Lessee for the
Premises during the Extension Term (as defined below); and (c) further amend,
modify and supplement the Lease as set forth herein.


NOW, THEREFORE, in consideration of the Premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Lessor and Lessee hereby agree as follows:


1.     Recitals. The Recitals set forth above are incorporated herein as though
set forth in full herein.


2.     Extension of Term. Lessor and Lessee acknowledge that the term of the
Lease expires according to its tem1s on December 31, 2014. Notwithstanding
anything to the contrary contained in the Lease, Lessor and Lessee agree that
provided that Lessee is at no time in Breach under the Lease prior to December
31,2014, the Expiration Date shall be extended such that the Lease shall
terminate on December 31, 2015 (the "New Expiration Date"), unless sooner
terminated in accordance with the terms of the Lease. The period from January 1,
2015 through the New Expiration Date shall be referred to herein as the
"Extension Term."


3.     Base Rent During the Extension Term. Notwithstanding anything in the
Lease to the contrary and in addition to paying all other amounts due under the
Lease, including without limitation Lessee's Share of Common Area Operating
Expenses, Lessee shall pay monthly Base Rent for the Premises during the
Extension Term according to the following schedule:


Period                        Monthly Base Rent
January 1, 2015 -December 31, 2015                 $9,453.00




4.     Condition of the Premises. Lessee acknowledges that it has been and
continues to be in possession of the Premises, is familiar with the condition of
the Premises and accepts the Premises in its presently existing, "as is"
condition, with all faults and without representation, warranty or improvements
by Lessor of any kind whatsoever. Lessor hereby informs Lessee that the Premises
have not undergone inspection by a Certified Access Specialist ("CASp"). The
foregoing verification is included in this First Amendment solely for the
purpose of complying with California Civil Code Section 1938 and shall not in
any manner affect Lessor's and
Lessee's respective responsibilities for compliance with construction-related
accessibility standards as provided under the Lease. Lessee hereby waives any
and all rights under and benefits of California Civil Code Section 1938 and
acknowledges that neither the Industrial Center nor the Premises have undergone
inspection by a CASp.


5.     Estoppel. Lessee hereby certifies and acknowledges, that as of the date
hereof
(a) Lessor is not in default in any respect under the Lease, (b) Lessee does not
have any defenses to its obligations under the




--------------------------------------------------------------------------------




Lease, (c) Lessor is holding a security deposit in the amount of
$11,028.50 under the Lease, and (d) there are no offsets against rent payable
under the Lease.
Lessee acknowledges and agrees that: (i) the representations herein set forth
constitute a material consideration to Lessor in entering into this First
Amendment; (ii) such representations are being made by Lessee for pmposes of
inducing Lessor to enter into this First Amendment; and (iii) Lessor is relying
on such representations in entering into this First Amendment.


6.     Brokers. Lessee hereby represents and warrants to Lessor that Lessee has
not entered into any agreement or taken any other action which might result in
any obligation on the part of Lessor to pay any brokerage commission, finder's
fee or other compensation with respect to this First Amendment, other than to
CBRE, and Lessee agrees to indemnify and hold Lessor hannless from and against
any losses, damages, costs or expenses (including without limitation, attorneys'
fees) incurred by Lessor by reason of any breach or inaccuracy of such
representation or warranty.


7.     Lessor's Limitation of Liabilitv. It is expressly understood and agreed
that notwithstanding anything in the Lease (as hereby amended) to the contrary,
and notwithstanding any applicable law to the contrary, the liability of Lessor
under the Lease, as hereby amended (including any successor Lessor) and any
recourse by Lessee against Lessor shall be limited solely and exclusively to the
interest of Lessor in and to the Premises, and neither Lessor, nor any of its
constituent partners or members, shall have any personal liability therefor, and
Lessee hereby expressly waives and releases such personal liability on behalf of
itself and all persons claiming by, through or under Lessee. Under no
circumstances shall Lessor be liable for injury to Lessee's business or for any
loss of income or profit therefrom.


8.     Lessor Exculpation. No present or future officer, director, employee,
tmstee, partner, member, manager or agent of Lessor shall have any personal
liability, directly or indirectly, and recourse shall not be had against any
such officer, director, employee, tmstee, partner, member, manager or agent
under or in connection with the Lease, as hereby amended, or any other document
or instmment heretofore or hereafter executed in connection with the Lease, as
hereby amended. Lessee hereby waives and releases any and all such personal
liability and recourse. The limitations of liability provided in this Section
are in addition to, and not in


limitation of, any limitation on liability applicable to Lessor provided by law
or in any other contract, agreement or instrument.


9. Ratification. Except as otherwise specifically herein amended, the Lease is
and shall remain in full force and effect according to the terms thereof. In the
event of any conflict between the Lease and this First Amendment, this First
Amendment shall control.


10.     Attorneys' Fees. Should either party institute any action or proceeding
to
enforce or interpret this First Amendment or any provision thereof, for damages
by reason of any alleged breach of this First Amendment or of any provision
hereof, or for a declaration of rights hereunder, the prevailing party in any
such action or proceeding shall be entitled to receive from the other party all
cost and expenses, including actual attorneys' and other fees, reasonably
incurred in good faith by the prevailing party in connection with such action or
proceeding. The term "attorneys' and other fees" shall mean and include
attorneys' fees, accountants' fees, and any and all consultants' and other
similar fees incurred in connection with the action or
proceeding and preparations therefore. The term "action or proceeding" shall
mean and include actions, proceedings, suits, arbitrations, appeals and other
similar proceedings.


11.     Submission. Submission of this First Amendment by Lessor to Lessee for
examination and/or execution shall not in any manner bind Lessor and no
obligations on Lessor shall arise under this First Amendment unless and until
this First Amendment is fully signed and delivered by Lessor and Lessee;
provided, however, the execution and delivery by Lessee of this First Amendment
to Lessor shall constitute an irrevocable offer by Lessee of the terms and
conditions herein contained, which offer may not be revoked for thirty (30) days
after such delivery.


12. Counterparts. This First Amendment may be executed in several counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same agreement.


[SIGNATURES ON NEXT PAGE]












--------------------------------------------------------------------------------








IN WITNESS WHEREOF, this First Amendment has been executed by the parties as of
the date first referenced above.


"Lessor"


WESTCORE GREENVILLE, LLC,
a Delaware limited liability company


By:    WP Investments I, LLC,
a Delaware limited liability company its sole member


By:    Westcore Properties, LLC,
a Delaware limited liability company its sole member
                        
By: /s/ Donald Ankeny
Name: Donald Ankeny
Title: Authorized Officer


"Lessee"


ZELTIQ AESTHETICS, INC.,
a Delaware corporation


By: /s/ Carl Lamm
Name: Carl Lamm    
Title: VP Operations


